Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Response to Amendment
	The amendment filed on 1/4/2021 has been entered.  All previous 112 rejections have been withdrawn.

Claim Objections
Claims 1-2, 8 and 16 are objected to because of the following informalities: in claim 1, line 5, the phrase “an external shaft an axial cylindrical throat” should be changed to “an external shaft with an axial cylindrical throat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alban (US20120164005).
Claim 1:  Alban discloses gas compressor machine (Figs. 1-3) that could be used as a turbo engine comprising a driving shaft (20 and end flange adjacent 22); a driven shaft (11b, 25, 27, 22), the driven shaft defining an external shaft (11b) with an axial cylindrical throat therein (note space between 11b and 27/22), the external shaft having a first diameter (Fig. 3); and an internal shaft (27/22), the internal shaft defining a shoulder (22) having a second diameter (Fig. 3) and an axially elongated shaft portion (27) having a third diameter smaller than both the first diameter and the second diameter (Fig. 3), wherein the shoulder is fixed to an end of the driven shaft (Fig. 1) and the shaft portion of the internal shaft is received within the axial cylindrical throat of the driven shaft to form a torsional coupling between the driving shaft and the driven shaft (Figs. 1-3).
Claim 2:  Alban further discloses that the external shaft of the driven shaft comprises an external peripheral zone (note portion of 11b near 16) which supports the functions carried out by a rotor of the turbo engine (Fig. 3).
Claim 8:  Alban further discloses that the axially elongated shaft portion of the internal shaft is partially located inside the axial cylindrical throat of the driven shaft (Fig. 3).
Claim 16:  Alban further discloses that the axially elongated shaft portion of the internal shaft is completely located inside the axial cylindrical throat of the driven shaft (Figs. 1-2).
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brobeck (US 4,424,003).
Claim 1:  Brobeck discloses gas compressor machine (Figs. 1, 4) that could be used as a turbo engine comprising a driving shaft (note shaft which drives 1 and connects to end of 132); a driven shaft (element 2 drives parts 16, 132, and bulged end of 132 opposite 2), the driven shaft defining an external shaft (132) with an axial cylindrical throat therein (12), the external shaft having a first diameter (Fig. 4); and an internal shaft (16), the internal shaft defining a shoulder (bulged end of 132 opposite 2) having a second diameter (Fig. 4) and an axially elongated shaft portion (16) having a third diameter smaller than both the first diameter and the second diameter (Fig. 4), wherein the shoulder is fixed to an end of the driven shaft (Fig. 4, note connection at end of 132 opposite 2) and the shaft portion of the internal shaft is received within the axial cylindrical throat of the driven shaft to form a torsional coupling between the driving shaft and the driven shaft (Fig. 4).
Claim 16:  Alban further discloses that the axially elongated shaft portion of the internal shaft is completely located inside the axial cylindrical throat of the driven shaft (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaboseau (US 3,368,743) in view of Gausman (US20090220362).
Claim 1:  Chaboseau discloses gas circulating machine (Fig. 2) that could be used as a turbo engine comprising a driving shaft (see Figure below, Examiner viewing the end portion of the driving shaft, a “pre-torsional section” which includes 8’, 7’ and the large diameter portion of 12 within 7’ as the driving shaft); a driven shaft (see Figure below), the driven shaft defining an external shaft (see Figure below) with an axial cylindrical throat therein (see Figure below), the external shaft having a first diameter (D1); and an internal shaft (see Figure below), the internal shaft defining a shoulder (see Figure below) having a second diameter (D2) and an axially elongated shaft portion (see Figure below) having a third diameter (D3) smaller than both the first diameter and the second diameter (D3<D1<D2), wherein the shoulder is connected to an end of the driven shaft (see Figure below) and the shaft portion of the internal shaft is received within the axial cylindrical throat of the driven shaft to form a torsional coupling between the driving shaft and the driven shaft (see Figure below).
It’s unknown whether the shoulder of Chaboseau is fixed (such as by fasteners).  However, it is well known to “fix” sections of a shaft in order to connect different shaft sections together, as taught/depicted by Gausman (see Fig. 1, note 71).  It would have been obvious before the effective filing date of the invention to fix the shoulder of Chaboseau using fasteners as taught by Gausman as it allows the shaft to be broken down easily for repairs/replacement.
Chaboseau’s location of its torsional coupling shoulder location is a reverse to fixing the shoulder to an end portion of the driving shaft as required in claim 1; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the shoulder to the opposite end since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  This reversal would amount to the shoulder being situated on the end of the driving shaft end and the external shaft extending from the driven shaft.

    PNG
    media_image1.png
    278
    604
    media_image1.png
    Greyscale

Claim 2:  Chaboseau further discloses that the external shaft of the driven shaft comprises an external peripheral zone (note portion of 17) which supports the functions carried out by a rotor of the turbo engine (Fig. 2).
Claim 8:  Chaboseau further discloses that the axially elongated shaft portion of the internal shaft is partially located inside the axial cylindrical throat of the driven shaft (Fig. 2).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant characterizes part 18 in Chaboseau as an “intermediate shaft part”; however, Examiner disagrees and believes that the current claim limitations allow for a broader view of the driven shaft to be inclusive of the section around 18 which is the section Examiner is relying upon to convey the presence of an axial throat section.  While Applicant is correct in that the shoulder and hollow shaft part are reversed in Chaboseau, a reversal of this joint is within the scope and competence of one having ordinary skill in the art.  Further, Examiner believes that Alban should be given an additional review.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746